DETAILED ACTION

This Office Action is in response to the communication filed 01/13/2021. 
Current status of the claims:
Claims 1-30 are previously presented and rejected. 
Claims 1-30 remain pending. The detail office action to the pending claim is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Information Disclosure Statement
The information disclosure statements filed on 8/30/2020 and 10/19/2020 have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence. 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/13/2021. By this amendment, the Claims have been amended to address the Objection noted in Office Action of 10/19/2020. Accordingly, withdrawal of the claims objection is made.
Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks, filed in response the rejection of claims 1-30 under 35 USC § 103 as being unpatentable over Wernersson in view of Khan have been fully considered. However, it is noted that the claims have been amended. The amendment, specifically to independent claims 1, 12, 21, and 26 includes new feature/s which is/are not in previously rejected claims. Further, the amendment, specifically to the independent claims is the result of prior art reference/s and, thus, does narrow the scope of the claim. Furthermore, the amendment to said independent claims is for facilitating expeditious prosecution of the application and thus are related to patentability issues. As such, the applicant’s arguments/remarks have been fully considered and/or thoroughly reviewed but are considered moot in light of the claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14,24, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0132098 to Wernersson et al. (“Wernersson”) in view of US2008/0039030 to Khan et al. (“Khan”) further in view of US2012/0069926 to  Park et al. (“Park”) (The comments in parentheses apply to the prior art document) 

RE claims 11 and 21, Wernersson discloses a method (e.g. Wernersson Fig. 12) and an apparatus (e.g. Wernersson Fig. 13) for wireless communication at a transmitting device (e.g. Wernersson Figs. 1, 5), 2comprising:  a processor of the transmitting device (e.g. Wernersson Figs. 5, 13), 4memory in electronic communication with the processor (e.g. Wernersson Fig. 13), the method/memory/processor configured to:  3receive a signal from a receiving device indicating an antenna topology 4supported by the receiving device (e.g. Wernersson Figs.  5, 10-12, Paras [0068], [0094], [0113]: the transmitting device receives data service type indication from a receiving device (UE), wherein the receiving device reports its service capability information (i.e. 
1
RE claims 12 and 22, Wernersson disclose 1the method and apparatus of claims 1 and 21, wherein selecting the diversity scheme 2comprises selecting, based at least in part on the antenna topology, a diversity scheme 3including a cyclic delay diversity type (see for example, Wernersson, Para [0094]), and 4wherein an adjustable delay associated with the cyclic delay diversity type is 5selected based at least in part on the antenna topology (e.g. Wernersson, Para [0094]: the network adjusts the UE transmission parameters (e.g. cyclic delay diversity type) depending on the UE capabilities and/or requested service).

RE claim 13, Wernersson disclose 1the method of claim 2, further comprising:  2selecting an adjustable delay associated with the cyclic delay diversity type 3based at least in part on the antenna topology (e.g. Wernersson, Para [0094]: the network adjusts UE transmission parameters (e.g. cyclic delay diversity type) depending on UE capabilities and/or requested service).  

RE claims 14 and 23, Wernersson disclose the method and apparatus of claims 1 and 22, 1further comprising: 2determining, based at least in part on the antenna topology, that the receiving 3device does not support wireless transmissions performed using an excluded diversity type (e.g. Wernersson Fig. 11 and Para[0113]: the transmission device, based on the UEs reported service capabilities and/or data service type indication including antenna topology, determines which of the diversity type supported by the UE) , 4wherein selecting the diversity scheme comprises selecting, based at least in 5part on the antenna topology, a diversity scheme different from the excluded diversity type (e.g. Wernersson Fig. 11 and Para[0113]: and selects the 

RE claims 15 and 24, Wernersson disclose the method and apparatus of claims 4 and 23, wherein the excluded diversity type comprises 2at least one of a frequency diversity type or a multi-polarization diversity type (see for example, Wernersson Fig. 11 and Para [0113], [0068]-[0069]: based on the selection (e.g. excluded) the diversity scheme includes 2at least one of a frequency diversity type or a multi-polarization diversity type).  

RE claim 16, Wernersson disclose 1the 1method of claim 1, wherein the diversity scheme for performing 2the wireless transmission to the receiving device comprises a diversity scheme for transmitting a plurality of concurrent signals (see for example, Wernersson Fig. 12 and Para [0122]), or a diversity scheme for transmitting theAttorney Docket No. PR437.01 (103038.1550)Qualcomm Ref. No. 19210853 4wireless transmission using a plurality of transmit chains included in the transmitting device, 5or both (see for example, Wernersson Fig. 5 and Para [0072] : using plurality of transmit paths (i.e. chains)).  

RE claim 18, Wernersson disclose 1the 1method of claim 1, further comprising: 2transmitting a request signal to the receiving device requesting the signal from 3the receiving device indicating the antenna topology (see for example, Wernersson Para [0110], [0113]: transmitting a request signal to UE and receiving report from 3the UE. The report indicates UE’s service capabilities (indicating an antenna topology) to the transmission device).



RE claim 101, Wernersson disclose 1the 1method of claim 1, wherein the indication corresponding to the antenna polarization information comprises at least one of an indication that the receiving device comprises a single- 3polarization antenna or an indication that the receiving device lacks a dual-polarization 4antenna (e.g. Wernersson Para [0068]-[0069]: comprises a single polarization antenna).  

RE claim 111, Wernersson disclose 1the 1method of claim 1, wherein the receiving device comprises at least 2one of a base station, or a wireless communication system simulator, or a test equipment (see for example, Wernersson Fig. 5])1.  1

RE claims 112 and 26, Wernersson discloses a method (e.g. Wernersson Fig. 12) and an apparatus (e.g. Wernersson Fig. 13) for wireless communication at a receiving device (e.g. Wernersson Figs. 1, 5), 2comprising:  a processor of the receiving device (e.g. Wernersson Figs. 5, 13), 4memory coupled with the processor (e.g. Wernersson Fig. 13), the method/memory/processor configured to: transmit  3transtra signal to a transmitting device indicating an antenna topology 4supported by the receiving device 

RE claims 114 and 28, Wernersson disclose the method and the apparatus of claims 12 and 26, further comprising:Attorney Docket No. PR437.01 (103038.1550)Qualcomm Ref. No. 192108 542receiving a request signal from the transmitting device requesting the signal 3indicating the antenna topology (see for example, Wernersson Para [0110], [0113]: transmitting a request signal to UE and receiving report from 3the UE. The report indicates UE’s service capabilities (indicating an antenna topology) to the transmission device), 4wherein transmitting the signal to the transmitting device comprises 5transmitting the signal to the transmitting device indicating an antenna topology supported by 6the receiving device based at least in part on the request signal (see for example, Wernersson Figs. 10-12, Paras [0068], [0094], [0113]: the transmission device (i.e. transmitting device) receive a data service type indication from a UE (i.e. receiving device). The UE reports its service capabilities (indicating an antenna topology) to the transmission device).  

RE claims 115 and 29, Wernersson disclose 1the 1method and the apparatus of claims 12 and 26, wherein the antenna topology does not 2support at least one of a frequency diversity or a multi-polarization diversity, for a plurality of 3concurrent wireless transmissions to the receiving device (e.g. Wernersson Para [0068]-[0069]: comprises a single polarization antenna (i.e. does not support at least one of a frequency diversity or a multi-polarization diversity).   

RE claims 116 and 30, Wernersson disclose 1the method and the apparatus of claims 12 and 26, wherein the signal 2indicating the antenna topology comprises an indication of at least one of ( use of alternative languages (“at least one of” and “or”) indicates the prior art need teach only one of the following features) a receive chain 

RE claim 117, Wernersson disclose 1the method and the apparatus of claims 12 and 26, wherein the signal indicating the antenna 2topology comprises an indication that the receiving device comprises a single-polarization 3antenna (e.g. Wernersson Para [0068]-[0069]: comprises a single polarization antenna).   

RE claim 118, Wernersson disclose 1the method and the apparatus of claims 12 and 26, wherein the signal indicating the antenna 2topology comprises an indication that the receiving device lacks a dual-polarization antenna (e.g. Wernersson Para [0068]-[0069]: comprises a single polarization antenna. In other word, it lacks a dual-polarization antenna)  

RE claim 119, Wernersson disclose 1the method and the apparatus of claims 12 and 26, wherein receiving the wireless transmission 2comprises receiving a plurality of concurrent signals transmitted by the transmitting device (see for example, Wernersson Fig. 12 and Para [0122]).

RE claim 201, Wernersson disclose 1the method and the apparatus of claims 12 and 26, wherein the receiving device comprises at 2least one of a base station, a wireless communication system simulator, or a test equipment (see for example, Wernersson Fig. 5])1.  

Claims 7, 13, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson in view of Khan, Park further in view of US2019/0364553 to Ko et al. (“Ko”) (The comments in parentheses apply to the prior art document) 

RE claims 17 and 25, Wernersson in view of Khan disclose the method and apparatus of claims 1 and 121, as noted above with the claims rejection. 
Wernersson in view of Khan does not explicitly discloses the feature: wherein the signal from the receiving device 2indicating an antenna topology supported by the receiving device is included in an 3autonomous transmission from the receiving device.
However Ko teaches or suggests, in the same technical field, the feature: wherein the signal from the receiving device indicating an antenna topology supported by the receiving device is included in an autonomous transmission from the receiving device (see for example, Ko, Paras [0072], [0168]: the terminal may directly transmit uplink data to the base station without receiving a UL grant, ((e.g., autonomous transmission scheme, or Grant-free transmission scheme). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the transmitting apparatus disclosed by Wernersson in view of Khan with Ko’s feature of autonomous transmission from the receiving device to directly transmit uplink data to the base station without receiving a UL grant. In combination, Wernersson is not altered in that Wernersson continues to transmit the wireless transmission to the receiving device. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless 
 
RE claims 113 and 27, Wernersson in view of Khan disclose the method and apparatus of claims 12 and 126, as noted above with the claims rejection. 
Wernersson in view of Khan does not explicitly discloses the feature: wherein transmitting the signal to the transmitting device indicating the antenna topology comprises transmitting an autonomous transmission that includes the signal indicating the antenna topology.
However Ko teaches or suggests, in the same technical field, the feature: wherein transmitting the signal to the transmitting device indicating the antenna topology comprises transmitting an autonomous transmission that includes the signal indicating the antenna topology (see for example, Ko, Paras [0072], [0168]: wherein transmitting the signal to the transmitting device may directly transmit uplink data to the base station without receiving a UL grant, ((e.g., autonomous transmission scheme, or Grant-free transmission scheme). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the transmitting apparatus disclosed by Wernersson in view of Khan with Ko’s feature of autonomous transmission from the receiving device to directly transmit uplink data to the base station without receiving a UL grant. In combination, Wernersson is not altered in that Wernersson continues to transmit the wireless transmission to the receiving device. Therefore one of ordinary skill in the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632